Plaintiff instituted this suit to recover damages for personal injuries and expenses because of a collision at an intersection. The verdict was in favor of plaintiff for $5,000 damages. The trial court granted defendant's motion for judgment notwithstanding the verdict on the ground that plaintiff was guilty of contributory negligence as a matter of law. Plaintiff appeals.
About 4 p.m. on October 15, 1943, plaintiff was driving northwesterly on M-43, approaching the intersection of M-43 with US-31. The latter is a two-lane concrete highway, with two 22-foot concrete strips separated by a strip of land 23 feet wide, and is a through road as to each of its slabs. M-43 is a tarvia road about 18 feet wide extending in a northwesterly and southeasterly direction, while US-31 is nearly north and south in direction. Both slabs of concrete of US-31 continue directly across M-43 without concrete apron or concrete lateral extension. Tarvia aprons join the tarvia of M-43 with the concrete of US-31.
Plaintiff testified that as she approached the easterly slab of US-31 and just before entering it, she brought her Mercury passenger automobile to a complete stop. The weather was rainy and misty. Plaintiff further testified that when her car had proceeded to a point on M-43 midway between the two slabs of US-31, she again came to a complete stop and observed the condition as to traffic on the westerly concrete slab, both to the north and to the south. At this position plaintiff could see northerly along the westerly slab of US-31 for a distance of about 1,000 feet, although about 500 feet northerly the slab curves somewhat toward the west. She *Page 412 
testified that from her position she observed defendant's truck for "a second or two." She further testified that she observed it long enough to note its color and that its location was beyond the crossroad, and testified that she formed a judgment as to the distance of the truck from her and that its speed was 35 to 40 miles an hour. Such testimony embodied four diverse elements of observation and implies much more than a mere fleeting glance. This case is therefore not to be governed by the rule as to fleeting glance laid down in Nelson v. Linderman, 288 Mich. 186,190.
Plaintiff testified that when she made the second stop above mentioned at the boulevard strip the defendant's truck was in the curve and about 850 to 1,000 feet from her, that it was beyond the first crossroad northerly, the location of which crossroad she knew. She testified that as she was progressing through the intersection she was going about 5 miles an hour and that as she looked the second time and saw the truck, her car was then half way or more than half way across the westerly lane and the truck was 150 to 200 feet away and coming at 70 miles an hour, "coming like lightning." If, as she testified, the truck was then over 150 feet away, in order to come into collision with plaintiff's car on the cement it must have traveled 8 times as fast as plaintiff's car and must therefore have been going at the rate of at least 40 miles an hour at the time of the impact. Plaintiff's testimony clearly indicates an acceleration of speed by defendant's driver, and the weight of that testimony was for the jury. The jury could have well concluded that there was sufficient acceleration of defendant's truck as it left the curve to cause the collision and that without the acceleration the collision would not have occurred. *Page 413 
Plaintiff claims that her car was struck after it was off the concrete, and testified on that subject as follows:
"Q. And where was your car when it was struck?
"A. My car was completely across the highway onto the tarvia, unless the back wheels might have been on the highway, but I don't think so.
"Q. You speak of tarvia. M-43 is tarvia?
"A. That is right.
"Q. And US-31 is cement, is that right?
"A. That is right.
"Q. But where the road intersects the tarvia ceases and the cement goes on through, isn't that right?
"A. That is right.
"Q. And so you say your car was on the tarvia, except what part?
"A. The back wheels.
"Q. And they were where?
"A. On the cement.
"Q. That is your opinion, you say?
"A. Yes, that is my opinion. If it wasn't clear across, it wasn't more than the back wheels on the cement."
The driver of defendant's truck testified that the truck could not be driven at more than 50 miles an hour because it had a governor that was working at the time of the accident. He further testified that he was traveling not over 35 miles an hour, and was on the right side of US-31, and that upon observing plaintiff proceed onto the concrete of the westerly slab he applied his brakes, and that as the front of plaintiff's vehicle was approaching the middle of the slab he turned his vehicle to the right. His testimony is as follows:
"Q. You couldn't have turned after you hit her
"A. No. *Page 414 
"Q. You turned before you hit her, didn't you?
"A. That is right, I told you that before.
"Q. Because you hit her with the left corner of your truck.
"A. Right. So I would have had to have been turning. * * * My truck * * * was turned enough so that with the position of the cars in that intersection, that I hit her with my left hand corner of the front of my truck. And my right corner wasn't damaged to any great extent."
Defendant's driver was on the westerly side of US-31 before he began to turn to the right. He turned the truck to the right to such an extent that although the angle of the side lines of the two roads at the particular corner was an acute one (shown by a diagram attached to the record to be about 77 degrees) still only the left front corner of the truck came into collision with plaintiff's vehicle.
Plaintiff's car came to rest on the east side of the pavement, partly on the cement pavement and partly off the pavement, about 121 feet from the intersection in question. A witness who was hunting in a nearby field testified that when he heard the crash he turned around and saw plaintiff's car spinning around in circles going in a southerly direction on the west lane of US-31.
Defendant argues that the location of plaintiff's car after it came to rest following the collision indicates that the collision occurred on the cement of US-31 and in the intersection. The court should not substitute any conclusion arrived at from the location of the cars involved for the jury's different conclusion, arrived at from a consideration of all the testimony. Very important discussion on this subject occurs in Prove v.Interstate Stages, 250 Mich. 478, 490, and Bates v.Franson, 276 Mich. 79, 82. We cannot say that the jury could not have *Page 415 
properly concluded that the impact of the left front corner of defendant's truck caused the front wheels of plaintiff's car to swing around to the left while the rear wheels (with frictional resistance to lateral push) retarded the rear of plaintiff's car in a general motion toward the south, and that the heavy truck pushed the lighter car of plaintiff back onto the cement, US-31, while the truck was following the general direction into which the driver of the truck had swerved the truck, on into the field where it came to rest. It was for the jury to draw the inferences as to the place and manner of the collision within the limits of the testimony. The location of the plaintiff's car as it came to rest after spinning around in circles is not to be taken as indicating the location of the collision as a matter of law and against the jury's verdict.
It was the duty of defendant's driver in approaching the intersection of two State trunk lines to have his truck under control. In endeavoring to bring his truck under control, he found that his brakes were ineffectual. He testified: "It was just like sliding nothing." Defendant's driver then turned the truck to the right. It was for the jury to determine the correctness of a conclusion that the collision would not have occurred if the truck had proceeded straight forward.
In forming her judgment that she could cross safely, plaintiff was not bound to anticipate that the brakes of defendant's truck would not work and that the driver of the truck would swing the truck to the right. The jury could conclude that it was the discovery that the brakes were not working that caused whatever confusion there was on the part of defendant's driver. If defendant's driver was thrown into confusion by reason of a belated discovery that his brakes were ineffectual, plaintiff *Page 416 
should not be considered responsible for such confusion.
There is testimony from which the jury could find that the collision took place outside of the intersection, after plaintiff's car had cleared the intersection. Such finding by the jury need not depend solely upon plaintiff's testimony as to the location of her car at the time of the collision but could find support in the testimony of defendant's driver as to his swerving his truck to the right after he had been traveling near the west edge of US-31. The extent of such swerve toward the west could have been found by the jury to have been several feet, to bring about the contact with the left front corner of his truck which the truck driver himself described, without involvement of the right front corner. The weight of the testimony, as we have often said, was for the jury.
Many collisions at intersections have been considered by us. Each case must be considered on its own merits.
In view of the conflict in the testimony in the case at bar as to the point where the collision occurred, and in view of what has been said by this Court in Hale v. Rogers, 244 Mich. 69,71, Swainston v. Kennedy, 253 Mich. 518, 520, 521, and other cases, we consider that the claimed contributory negligence of plaintiff was a matter for the jury.
Defendant compares the situation and acts of plaintiff in this case with the situation and acts of plaintiff's driver in the case of Ann Arbor Construction Co. v. Russ, 312 Mich. 527, but the two cases in many respects are dissimilar. In the AnnArbor Construction Co. Case, plaintiff's driver was driving a truck which with equipment weighed approximately 8 tons and after observing defendant's truck about 900 to 1,000 feet away, plaintiff's driver *Page 417 
started to cross the intersection, put his truck into "creeper" gear, and it took 3 or 4 seconds to get his car started up an incline, the front of the car being about 3 feet higher than the rear, whereas in the case at bar plaintiff Wright's passenger car was a Mercury coupe and the intersection was level.
There is sufficient testimony in this record to sustain a finding on the part of the jury that defendant's driver was guilty of negligence and that plaintiff was free from contributory negligence.
The judgment is reversed. The case is remanded to the trial court for entry of judgment for plaintiff on the verdict for $5,000. Costs to plaintiff.
CARR, C.J., and BUSHNELL, SHARPE, and BOYLES, JJ., concurred with REID, J.